Citation Nr: 0815690	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  03-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

 1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease with minimal bulge, L2-S1, and 
intermittent right radiculitis.

2.  Entitlement to an effective date earlier than February 2, 
1994, for a grant of a 10 percent evaluation for degenerative 
disc disease with minimal bulge, L2-S1, and intermittent 
right radiculitis.


REPRESENTATION

Appellant represented by:	Sheila F. Campbell, Attorney


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1980 until February 
1994.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas.

The veteran had requested a hearing in his December 2006 
substantive appeal.  However, he withdrew that request in a 
subsequent February 2008 communication.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's low 
back disability has been productive of complaints of pain; 
objectively, the competent evidence shows no more than mild 
limitation of motion, with no demonstrated muscle spasms and 
with essentially normal neurologic findings.  

2.  The veteran separated from active service on February 1, 
1994; within one year of discharge he filed a claim of 
entitlement to service connection for a low back disability.

3.  In a June 2002 rating decision, service connection was 
granted effective February 2, 1994, the day following the 
veteran's separation from active service.

4.  In a March 2006 rating decision, a 10 percent evaluation 
for the veteran's low back disability was awarded back to 
February 2, 1994, the day following the veteran's separation 
from active service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative disc disease with 
minimal bulge, L2-S1, and intermittent right radiculitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 
4.71a, Diagnostic Codes (DCs) 5010-5292, 5293, 5295 (prior to 
Sept. 23, 2002); 38 C.F.R. § 4.71a, DC 5293 (from Sept. 23, 
2002, until Sept. 26, 2003); 38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2007).

2.  The criteria for an effective date earlier than February 
2, 1994, for a grant of a 10 percent evaluation for 
degenerative disc disease with minimal bulge, L2-S1, and 
intermittent right radiculitis have not been met.  38 
U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased Rating: Lumbar Spine

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  

In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for a low back disability is 
an appeal from the initial assignment of a disability rating.  
As such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting DC 5293, was effective September 23, 2002.  The 
next amendment affected general diseases of the spine and 
became effective September 26, 2003.  

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for his low back disability.  
He was initially evaluated pursuant to DC 5010-5292, as in 
effect prior to September 23, 2002.  

Under DC 5010, arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis.  See 38 
C.F.R. § 4.71a, DC 5010 (2007).  Under 38 C.F.R. § 4.71a, DC 
5003 (2007), degenerative arthritis is rated based on 
limitation of motion of the affected joint.  

Limitation of lumbar motion is contemplated under DC 5292.   
That diagnostic code provides a 10 percent rating for slight 
limitation of motion.  Where the evidence demonstrates 
moderate limitation of motion, then a 20 percent evaluation 
is warranted.  A 40 percent rating is for application where 
there is severe limitation of lumbar spine motion.  

The Board has reviewed the evidence of record during the 
period in question and finds no support for an increased 
rating under DC 5292.  Indeed, upon VA examination in June 
1994, the veteran had full flexion of the lumbar spine to 90 
degrees.  He could hyperextend in the backward direction to 
35 degrees.  Lateral flexion was 40 degrees, bilaterally.  
Rotation was 35 degrees, bilaterally.  

A subsequent VA examination in April 1998 revealed lumbar 
flexion to 95 degrees, backward extension was 35 degrees, 
lateral flexion to 40 degrees bilaterally, and rotation to 35 
degrees bilaterally.  Moreover, a private treatment report 
dated in 
January 1999 showed full range of motion.  A July 2000 VA 
examination revealed that the veteran could forward flex his 
lumbar spine to 75 degrees.  Extension was to 35 degrees, and 
lateral bending was to 40 degrees.

The objective findings noted above demonstrate no more than 
slight limitation of lumbar motion, and thus do not justify 
assignment of the next-higher 20 percent rating under DC 
5292.  In reaching this conclusion, it is acknowledged that 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination must be considered 
in evaluating musculoskeletal disabilities.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
This will be addressed below.

The veteran reported low back pain at his June 1994 VA 
examination.  Objectively, there was pain in the midline of 
the back, but there was no radiation.  There was also no 
stiffness and he took no medication.  The examiner noted that 
lateral flexion was easily accomplished.  

Moreover, on subsequent VA examination in April 1998, it was 
explicitly noted that there was no functional limitation of 
range of motion due to pain.  Additional complaints of back 
pain were noted in a private January 1999 treatment record 
and in VA clinical reports.  Pain was also objectively noted 
in range of motion testing conducted at a July 2000 VA 
examination.  He was able to heel and toe walk without 
difficulty.  

While recognizing the complaints and findings of pain, as 
detailed above, there is no showing that such pain has 
resulted in additional functional limitation such as to 
enable a finding that the veteran's disability picture most 
nearly approximates the next-higher 20 percent evaluation 
under DC 5292.

The Board has also considered whether any alternate 
diagnostic codes serve as a basis for a higher rating.  In 
this vein, DC 5295, concerning lumbosacral strain, has been 
considered.

Under DC 5295, as in effect during the period in question, a 
10 percent rating applies for lumbosacral strain with 
characteristic pain on motion.  In order to be entitled to 
the next-higher 20 percent rating, the evidence must 
demonstrate muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  

The evidence of record during the period in question fails to 
reveal muscle spasm or loss of lateral spine motion.  Muscle 
strain was noted in July 2002, and muscle relaxants were 
prescribed, but there was no mention of spasms.  Moreover, 
the April 1998 VA examination indicated that the veteran had 
normal curvature of the spine.  As the criteria for a 20 
percent rating have not been demonstrated, a higher rating is 
not warranted under DC 5295.  

As the competent evidence indicates degenerative disc 
disease, the Board will also consider whether a higher 
evaluation is warranted under DC 5293, addressing 
intervertebral disc syndrome.  Under that diagnostic code, as 
in effect during the period in question, a 10 percent rating 
applies for mild intervertebral disc syndrome.  To be 
entitled to the next-higher 20 percent evaluation, the 
evidence must demonstrate moderate intervertebral disc 
syndrome with recurring attacks.  

In the present case, the evidence does not reveal neurologic 
symptoms such as to enable a higher rating under DC 5293 
during the period in question.  Indeed, upon VA examination 
in June 1994, straight leg raising was normal to 60 degrees, 
bilaterally.  Ankle jerks were brisk and equal at 3+.  
Moreover, there was no neurologic deficit in the lower 
extremities upon subsequent VA examination in April 1998.  

Neurologic examination was also normal in a private January 
1999 treatment report.  Straight leg raise was also negative 
at that time.  Furthermore, straight leg test and Lasegue's 
test were both negative upon VA examination in July 2000.  
Sensory evaluation of the lower extremities did not reveal 
hypalgesia or hypesthesia.  A private treatment record dated 
in July 2002 indicated that there was no neuralgic deficit in 
the lower extremities.  Straight leg testing was normal at 
that time.

There are no other relevant code sections for consideration 
during the period in question.  Indeed, as there is no 
showing of vertebral fracture, DC 5285 does not apply.  
Similarly, as there is no showing of lumbar ankylosis, DCs 
5286 and 5289 are inapplicable.  

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under DC 5293 underwent 
revision.  As revised, prior to September 26, 2003, DC 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under DC 5293, as in effect from September 23, 2002, and 
through September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of DC 5293 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to DC 5293, having a total duration of at 
least 6 weeks during a previous 12-month period.  As such, 
the revised version of DC 5293, as in effect from September 
23, 2002 through September 25, 2003, cannot serve as a basis 
for an increased rating on the basis of incapacitating 
episodes.

Under the revised version of DC 5293, as in effect from 
September 23, 2002, through September 25, 2003, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the service-
connected back disability, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's low back disability.  As 
noted above, one relevant Diagnostic Code for consideration 
in this regard is DC 5292, concerning limitation of motion of 
the lumbar spine.  The evidence during the period in question 
does not contain specific range of motion findings.  

Under these circumstances, the Board determines that the 
earlier range of motion results, as detailed previously, 
continue to be representative of the veteran's disability 
picture during the period in question.  For the reasons 
already discussed, such evidence demonstrates no more than 
slight limitation of motion consistent with a 10 percent 
rating under DC 5292, even when considering additional 
limitation of function.  

Moreover, as already explained, there is no basis for a 
higher rating for lumbosacral strain under DC 5295.  Based on 
the foregoing, it is determined that the veteran is entitled 
to a 10 percent rating for the orthopedic manifestations of 
his low back disability.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  In the present case, the 
veteran's neurological complaints relate to the lower 
extremities.  Thus, DCs 8522-8530 are potentially applicable.  

The evidence during the period in question does not contain 
neurologic findings.  Under these circumstances, the Board 
determines that the earlier neurologic evidence, as detailed 
previously, continue to be representative of the veteran's 
disability picture during the period in question.  As 
previously noted, such neurologic findings were essentially 
normal.  Accordingly, there is no basis for an award of a 
separate evaluation for the neurologic manifestations of a 
low back disability.  

Based on the above, assignment of a separate rating for 
neurologic manifestations of a low back disability is not 
justified.  Therefore, the veteran's single 10 percent rating 
assignment remains in effect throughout the period in 
question.  For the reasons already discussed, a rating in 
excess of that amount is not warranted. 

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, DCs 
5237, 5238, 5243 (2007).  To be entitled to the next-higher 
20 percent rating under these relevant provisions, the 
evidence must show forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  

In addition to evaluating intervertebral disc syndrome (DC 
5243) under the general rating formula for diseases and 
injuries of the spine, outlined above, it may also be rated 
on incapacitating episodes, depending on whichever method 
results in the higher evaluation when all service-connected 
disabilities are combined under 38 C.F.R. § 4.25.  

The rating criteria for intervertebral disc syndrome based on 
incapacitating episodes remain the same as those effective 
September 23, 2002, as outlined above.  As discussed above, 
the preponderance of the competent clinical evidence of 
record is against an evaluation in excess of 10 percent for 
the disability at issue based on incapacitating episodes of 
intervertebral disc syndrome.  

The Board also finds no basis for a grant of the next-higher 
20 percent evaluation under the general rating formula.  
Indeed, VA examination in June 2005 revealed forward flexion 
of the lumbar spine to 70 degrees.  He had extension to 25 
degrees, lateral flexion to 30 degrees left and right, and 
rotation to 25 degrees left and right.  Thus, his combined 
range of motion of the thoracolumbar spine exceeded 120 
degrees.  Pain was noted with motion.  

Moreover, clinical records dated from 2005 to 2007 reflect 
use of a back brace and show that the veteran received 
epidural injections to manage his back pain.  However, it was 
noted at the June 2005 VA examination that the veteran's rage 
of motion was unchanged on repetition, though the examiner 
commented that some reduction in function was likely over a 
longer period, or upon flare-up.  

Overall, then, the weight of the competent evidence does not 
show that pain resulted in additional functional limitation 
more comparable to the next-higher 20 percent rating.  
Further, muscle spasms and guarding were not demonstrated.  

Based on the above, the veteran remains entitled to no more 
than a 10 percent evaluation for his low back disability for 
the period from September 26, 2003, under the General Rating 
Formula for Diseases and Injuries of the Spine.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the evidence continues to reflect 
normal neurologic findings.  Indeed, upon VA examination in 
June 2005, there was no neuritic-type pain, numbness, or 
paraesthesias.  

In addition, there was no foot drop or weakness, and deep 
tendon reflexes were brisk and equal at the knees and ankles.  
Straight leg test was negative on both sides.  Therefore, 
there continues to be no basis for assignment of a separate 
rating for neurologic manifestations of a low back 
disability.  

In sum, there is no basis for a rating in excess of 10 
percent for a low back disability for any portion of the 
rating period on appeal.  There is also no basis for 
assignment of a separate evaluation for neurologic 
manifestations of a low back disability, as such 
manifestations have not been objectively demonstrated in the 
record.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Regarding extra-schedular consideration, the Board 
acknowledges the veteran's reports, made at his July 2000 VA 
examination, that he had to leave work 1 to 2 times per month 
due to back pain.  Nevertheless, the evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  

Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2007) is not warranted.  Moreover, this issue 
was previously remanded for the RO was asked to consider an 
extra-schedular rating, which they also determined was not 
warranted.

II.  Earlier Effective Date: Low Back Disability

The veteran is claiming entitlement to an effective date 
prior to February 2, 1994, for the grant of a 10 percent 
rating for his degenerative disc disease with minimal bulge, 
L2-S1, and intermittent right radiculitis.  

In the present case, service connection for a low back 
disorder was initially granted in a June 2002 rating 
decision.  A noncompensable evaluation was assigned effective 
February 2, 1994.  That rating action awarded a 10 percent 
evaluation effective July 5, 2000.  

The veteran initiated an appeal with respect to his initial 
rating assignments.  The matter ultimately came before the 
Board in February 2006.  At that time, a 10 percent rating 
was granted for the period from February 2, 1994, to July 5, 
2000.  A rating in excess of 10 percent was denied throughout 
the rating period on appeal.

A March 2006 rating decision implemented the Board grant, 
assigning a 10 percent rating back to February 2, 1994.  The 
veteran disagreed with the effective date and initiated an 
appeal, which has since been perfected.

Although the veteran has contested the effective date of the 
10 percent award, it is noted that, based on the history set 
forth above, such 10 percent evaluation here encompasses the 
entire period for which service connection is in effect.  In 
essence, then, the actual question for consideration is 
whether a grant of service connection is warranted prior to 
February 2, 1994.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2007).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The veteran separated from active service on February 1, 
1994.  He filed a claim of entitlement to service connection 
for a low back disability in March 1994, within one year of 
discharge.  Appropriately, once service connection was 
established, the RO assigned an effective date of February 2, 
1994, the day following the veteran's separation from 
service.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

Based on the above, there is no possible basis for an earlier 
effective date for the service-connected low back disability.  
Indeed, the current effective date begins the first day 
following active service.  Prior to that date, the claimant 
was not yet a veteran as defined under 38 C.F.R. § 3.1(d), 
and thus was not yet eligible for compensation benefits.  

As the disposition of this claim is based on the law, and not 
the facts, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

From a review of the correspondence submitted by the veteran 
and his representative, it appears that he is not actually 
requesting an earlier effective date but rather is expressing 
that he was not in receipt of payments corresponding to his 
10 percent award, specifically, from March 1, 1994, until 
March 2002.  

Essentially, there appears to be some confusion with respect 
to the application of the combined ratings table found at 
38 C.F.R. § 4.25 (2007).  Such table does not merely add the 
veteran's rating percentages, but combines then in such a way 
that the impact of any given rating percentage will vary 
depending on the veteran's other service-connected 
disabilities.  

For example, combining 20 and 10 percent ratings yields a 
combined percentage of 35, which per the instructions under 
38 C.F.R. § 4.25, is rounded up to 30 percent.  By contrast, 
combining 70 and 10 percent ratings results in a combined 
percentage of 74, which rounds down to 70 percent.  In other 
words, a 10 percent award will not increase the amount of 
disability compensation received by a veteran who already has 
a combined rating percentage of 70 percent, whereas it will 
result in an increase in compensation for a veteran with a 
combined rating of 20 percent.  

The Board has reviewed the rating percentages assigned by the 
RO and, through application to the combined ratings table, 
finds that the veteran was in receipt of the appropriate 
level of compensation throughout the rating period on appeal.  

In sum, an earlier effective date, for either the rating 
percentage or the grant of service connection itself, is not 
possible as a matter of law.  Furthermore, no errors have 
been detected in the application of the combined ratings 
table at 38 C.F.R. § 4.25.

III.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

Regarding the veteran's earlier effective date claim, VCAA 
notice is not required because the issue presented involves a 
claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

Nonetheless, the claimant was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an earlier effective date as this is the premise of the 
claim.  It is therefore inherent in the claim that he had 
actual knowledge of the effective date element of his claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in April 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the claims file contains the veteran's post-
service reports of VA and private treatment.  Moreover, his 
statements in support of his claim are of record.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  

The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the claim.  In addition, a specific VA 
medical examination pertinent to the issue on appeal was 
obtained in June 2005.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

An initial rating in excess of 10 percent for degenerative 
disc disease with minimal bulge, L2-S1, and intermittent 
right radiculitis is denied.

An effective date earlier than February 2, 1994, for a grant 
of a 10 percent evaluation for degenerative disc disease with 
minimal bulge, L2-S1, and intermittent right radiculitis is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


